Citation Nr: 1644751	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  13-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, not otherwise specified (NOS), to include posterior cortical atrophy and dementia, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to a visual disability, including as due to exposure to contaminated water at Camp Lejeune.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from May 8, 1977, to August 7, 1977, and on active duty from December 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran, accompanied by his aunt, received an outpatient psychiatric evaluation.  At that time, his aunt reported that the Veteran fell off a porch in 1983 while in the military and hit his head.  She indicated that she felt that the Veteran's confusion had appeared sometime following this incident, happening sporadically.  Subsequently, during an August 2009 VA mental health admission assessment, the Veteran reported a history of two head injuries.  He indicated that the first one occurred in 1985 when he fell off a porch roof, injuring his wrist and hitting his head.  He reported that the second injury occurred in 2007.  At that time, he was starting his car from under the hood; the car started moving and collided with another car; and the Veteran was thrown over the hood on to the ground, hitting his head and losing consciousness briefly.  The Veteran indicated that he received VA treatment following the 1985 injury and did not receive any medical treatment following the second injury.  

The above reporting suggests that there may be outstanding VA treatment records pertaining to the Veteran's reported head injury in the early to mid-1980s.  As such records would be pertinent to the Veteran's claims and as it appears an attempt to obtain such records has not been made, a remand is required to attempt to obtain them.  On remand, the AOJ should also ask the Veteran and his representative whether they or any members of the Veteran's family are able to provide any more specific details concerning the reported head injury in early to mid-1980s.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and ask if they have any additional information concerning the Veteran's injury in the early to mid-1980s, which involved the Veteran falling off a porch and injuring his head and wrist.  Also, request that the Veteran and his representative ask any of the Veteran's family members who might have any additional information concerning this injury to submit any such information to the AOJ.   Helpful details include but are not limited to the time and place of the head injury; whether the Veteran lost consciousness after he fell; and the name of the specific facility where the Veteran was treated following his fall. 

The Veteran and the representative should also be asked whether the Veteran has received any VA medical treatment or evaluation after service at any VA locations outside of the Milwaukee, Wisconsin area.  Similarly, request that the Veteran and his representative ask any family members who might have information concerning the Veteran's VA healthcare history from 1983 to 2008 to submit such information to the AOJ, including whether the Veteran has received any past VA healthcare outside the Milwaukee, Wisconsin area.   

2.  Regardless of whether any additional information is provided by the Veteran, his representative and/or family members pursuant to the instruction above, make all necessary efforts to obtain records of VA medical treatment or evaluation received by the Veteran during the time frame between his separation from service in September 1983 and December 2008.  Particular attention should be given to locating any records from the Milwaukee, Wisconsin VA healthcare system during this time frame and to obtaining any available records pertaining to the reported head injury in the early to mid-1980s.  Also, all appropriate attempts should be made to obtain any available archived records.  

Additionally, obtain all records of VA treatment and evaluation for neurological and psychiatric disability dated since March 2014.    

3.  Based on the results of the development done pursuant to the instructions above, conduct any additional development deemed necessary.  If any additional information received indicates that the Veteran may have been treated for a head injury during service at a specific hospital or emergency room, make appropriate efforts to obtain such "clinical records."  

4.  Then, readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


